Matter of Giannis F. (Manny M.--Vilma C.) (2017 NY Slip Op 08611)





Matter of Giannis F. (Manny M.--Vilma C.)


2017 NY Slip Op 08611


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5162

[*1]In re Giannis F., A Child Under Eighteen Years of Age, etc., Manny M., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent, Vilma C., Respondent.


Law Firm of Wayne F. Crowe, Jr., P.C., Bronx (Wayne F. Crowe, Jr. Of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Aaron M. Bloom of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for child.

Order of disposition, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about March 18, 2014, which, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about December 16, 2013, found that respondent Manny M. was a person legally responsible for the subject child when he sexually abused her, unanimously affirmed, without costs.
Respondent failed to preserve for appellate review his argument that he was not a person legally responsible for the child (see Matter of Alijah S. [Daniel S.], 133 AD3d 555 [1st Dept 2015], lv denied 26 NY3d 917 [2016]), and we decline to consider it.
Were we to consider it, we would find that the record supports the determination that respondent, the subject child's older half-brother, was a person legally responsible for the child under Family Court Act § 1012(g) (see Matter Trenasia J. [Frank J.], 25 NY3d 1001, 1005-1006 [2015]; Matter of Yolanda D., 88 NY2d 790, 796 [1996]). The child testified that respondent repeatedly sexually abused her over a period of nearly four years, and that her mother did not believe her when she disclosed his conduct to her, resulting in a neglect finding against the mother (see 134 AD3d 457 [1st Dept 2015]). Although respondent was a minor when he began abusing his half sister, who is five years younger than he, the statutory definition of a "person legally responsible" does not exclude minors (Family Ct Act § 1012[g]), and minor siblings can [*2]fall within its ambit (see Matter of Catherine G. v County of Essex, 3 NY3d 175, 180 [2004]; Matter of Mary Alice V., 222 AD2d 594 [2d Dept 1995], lv denied 87 NY2d 811 [1996]). Furthermore, respondent had reached the age of majority when some of the acts of sexual abuse took place.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK